— Appeal by the defendant from a judgment of the County Court, Nassau County (Delin, J.), rendered June 19, 1986, convicting him of grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt that the defendant intended to steal the sweaters taken by his codefendant and that, in the furtherance of that crime, he solicited, requested, commanded, importuned or intentionally aided the codefendant in its commission (see, Penal Law § 20.00; cf., Matter of John G., 118 AD2d 646). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]). Mangano, J. P., Brown, Rubin and Kooper, JJ., concur.